Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of November 20, 2018, by and among ENDOLOGIX, INC., a Delaware corporation
(“Endologix”), as a Borrower, the other Borrowers party hereto, the Lenders
party hereto and Deerfield ELGX Revolver, LLC, as agent for itself and the other
members of the Lender Group (in such capacity, together with its successors and
assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, the Borrowers, Agent and the Lenders party thereto are parties to that
certain Credit Agreement dated as of August 9, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
and

WHEREAS, the Borrowers have requested that Agent and the Lenders amend certain
provisions of the Credit Agreement, and, subject to the satisfaction of the
conditions set forth herein, Agent and the Lenders are willing to do so, on the
terms set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

SECTION 1. Defined Terms. Capitalized terms used herein (including in the
preamble and recitals above) but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Credit Agreement.

SECTION 2. Amendment. Subject to the satisfaction of the conditions precedent
set forth in Section 3 hereof, the Credit Agreement is hereby amended as
follows:

(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definitions in the appropriate alphabetical order:

““Japan Lifeline Subordination Agreement” has the meaning specified therefor in
clause (r) of the definition of “Permitted Indebtedness”.

“Stifel” has the meaning specified therefor in Section 5.08(viii).”

“Stifel Account” has the meaning specified therefor in Section 5.08(viii).”

“Stifel Sweep Agreement” has the meaning specified therefor in
Section 5.08(viii)(a)(1).”

(b) Clause (a) of the definition of “Global Excess Liquidity” in Section 1.01 of
the Credit Agreement is hereby amended by deleting such subclause (a) in its
entirety and substituting the following language therefor:

“(a) without duplication of clause (b) of this definition, Qualified Cash;
provided that, for the avoidance of doubt, no cash or Cash Equivalents
maintained in any Excluded Accounts shall be included in this clause (a)”.



--------------------------------------------------------------------------------

(c) Clause (r) of the definition of “Permitted Indebtedness” in Section 1.01 of
the Credit Agreement is hereby amended by deleting such clause (r) in its
entirety and substituting the following language therefor:

“(r)    unsecured Indebtedness in an amount not to exceed $4,280,500 pursuant to
a promissory note dated on or around the Agreement Date, by the Borrower in
favor of Japan Lifeline Co., Ltd. (the “Permitted Japan Lifeline Unsecured
Debt”), so long as (i) other than as expressly set forth in clause (ii) directly
below, no prepayments, repayment, redemptions or payments shall be made with
respect to the Permitted Japan Lifeline Unsecured Debt at any time until
ninety-one (91) days after all of the Obligations have been paid in full,
(ii) subject to the terms of the Japan Lifeline Subordination Agreement, the
all-in interest rate and pricing charged thereon shall not exceed 2.5% per annum
and such interest shall not be paid (A) more frequently than annually in arrears
and (B) unless (1) expressly permitted pursuant to the terms of the Japan
Lifeline Subordination Agreement, (2) the Japan Lifeline Subordination Agreement
is in full force and effect and binding and enforceable against all parties
thereto at all times, (3) no breach, violation or default has occurred under any
of the Permitted Japan Lifeline Unsecured Debt Documents or the Japan Lifeline
Subordination Agreement and (4) no Default or Event of Default has occurred and
is continuing, (iii) no fees shall be paid thereon, (iv) such unsecured
Indebtedness shall not be assigned or otherwise transferred by Japan Lifeline
Co., Ltd. without the consent of the Agent, (v) Japan Lifeline Co., Ltd. (and
any successor or assign thereof) shall enter into a subordination agreement with
the Agent, in form and substance reasonably satisfactory to the Agent and the
Lenders (the “Japan Lifeline Subordination Agreement”), and such Japan Lifeline
Subordination Agreement shall remain in full force and effect and binding and
enforceable against all parties thereto at all times, and no breach, violation
or default shall have occurred thereunder or under the Permitted Japan Lifeline
Unsecured Debt Documents, (vi)(A) such Indebtedness remains unsecured at all
times and no security interests or Liens are granted with respect thereto by any
Loan Party, any of their respective Affiliates or any other Person and (B) no
Person other than Endologix shall be a borrower, guarantor or obligor (or
otherwise be obligated or liable) with respect to such Indebtedness, and
(vii) subordination provisions are included in such promissory note, the Japan
Lifeline Subordination Agreement and any related agreements, instruments and
documents (collectively, the “Permitted Japan Lifeline Unsecured Debt
Documents”) in a manner, and in form and substance, reasonably satisfactory to
the Agent and the Lenders, and such Permitted Japan Lifeline Unsecured Debt
Documents shall be in form and substance reasonably satisfactory to the Agent
and the Lenders.”.

(d) The definition of “Loan Documents” in Section 1.01 of the Credit Agreement
is hereby amended by adding the language “ the Japan Lifeline Subordination
Agreement, any Subordination Agreement,” immediately after the reference to “the
Intercreditor Agreement,” in such definition.

(e) The definition of “Subordinated Debt” in Section 1.01 of the Credit
Agreement is hereby amended by adding the following sentence at the end of such
definition: “Notwithstanding anything to the contrary in this Agreement and for
the avoidance of doubt,

 

2



--------------------------------------------------------------------------------

“Subordinated Debt” shall not include the Permitted Japan Lifeline Unsecured
Debt, which is separately covered by this Agreement.”

(f) The definition of “Subordinated Debt Documents” in Section 1.01 of the
Credit Agreement is hereby amended by adding the following sentence at the end
of such definition: “Notwithstanding anything to the contrary in this Agreement
and for the avoidance of doubt, “Subordinated Debt Documents” shall not include
the Permitted Japan Lifeline Unsecured Debt Documents, which are separately
covered by this Agreement.”.

(g) The definition of “Subordination Agreement” in Section 1.01 of the Credit
Agreement is hereby amended by adding the following sentence at the end of such
definition: “Notwithstanding anything to the contrary in this Agreement and for
the avoidance of doubt, “Subordination Agreement” shall not include the Japan
Lifeline Subordination Agreement, which is separately covered by this
Agreement.”.

(h) Section 5.08 of the Credit Agreement is hereby amended by deleting it in its
entirety and substituting the following language therefor:

“Section 5.08 Cash Management. Each Loan Party shall enter into, and cause each
depository, securities intermediary or commodities intermediary to enter into,
Control Agreements with respect to each deposit, securities, commodity or
similar account maintained by such Person (other than (i) deposit accounts
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of the Borrowers’ employees and identified to
Agent by the Borrower Representative as such, (ii) zero balance accounts;
provided that such accounts have been identified to Agent by the Borrower
Representative as such, (iii) such other petty cash deposit accounts, amounts on
deposit in which do not exceed $100,000 in the aggregate at any one time,
(iv) escrow, trust and fiduciary accounts, (v) each account of Excluded Foreign
Subsidiaries, (vi) deposit account #XXXXX7912 of TriVascular Canada LLC at Bank
of Montreal; provided the aggregate amount on deposit in such deposit account(s)
does not exceed 1,000,000 Canadian dollars at any time, (vii) the Bank of
America Cash Collateral Account and (viii) account number XXXX1317 of Endologix
(the “Stifel Account”) maintained at Stifel, Nicolaus & Company, Incorporated
(“Stifel”) while, and only so long as (and for the avoidance of doubt, not at
any other time shall the Stifel Account be an Excluded Account), (a) all funds,
amounts or other items on deposit in the Stifel Account are swept by Stifel
every Business Day (1) pursuant to the terms of the Permanent Letter of
Authorization for Wires With Further Credit, signed by Endologix (as the account
owner) as of August 15, 2018 (as in effect on November 20, 2018, the “Stifel
Sweep Agreement”), and (2) by wiring the funds, amounts and other items in the
Stifel Account to deposit account number XXXXXX1702 at Bank of America, N.A., in
each case of this clause (a), unless Agent and Term Agent consent otherwise in
writing (including by electronic mail), (b) the deposit account to which the
funds, amounts and other items from the Stifel Account are swept is subject to a
Control Agreement at all times, (c) subject to clause (e) below, no more than
$5,000,000 of cash, Cash Equivalents, other assets and/or other items are in the
Stifel Account at any time, (d) neither the wire instructions nor any other term
or provision in the Stifel Sweep Agreement is amended, restated, supplemented,
modified, waived or otherwise changed

 

3



--------------------------------------------------------------------------------

(or any departure therefrom consented to) without the prior written consent of
Agent and Term Agent (and Endologix shall immediately modify the Stifel Sweep
Agreement, including the wire instructions therein, in such manner as Agent and
Term Agent may request while an Event of Default exists), (e) (x) upon and
during the continuance of an Event of Default, (1) the Stifel Account is not
used (including no cash, Cash Equivalents, other assets or other items being
held in such Stifel Account other than those being swept pursuant to clause (a)
above on the Business Day immediately after the first day such Event of Default
occurs), (2) Endologix shall take no action with Stifel with respect to the
Stifel Account or otherwise (other than having Stifel sweep the Stifel Account
pursuant to clause (a) above) and (3) no cash or other items shall be kept or
maintained in the Stifel Account or otherwise held by Stifel, and (y) after the
occurrence of an Event of Default, Endologix immediately closes the Stifel
Account upon request by Agent, and (f) (x) Endologix provides quarterly
certifications of compliance with the conditions and requirements in this
Section 5.08(viii)(a)-(e), and (y) by 5pm ET on the Tuesday of the week
following delivery of each such quarterly certification in clause (f)(x)
directly above, Endologix (or Stifel on behalf of Endologix) shall provide a
detailed description of activity for the prior week (including daily account
balances and other item inventory) to Katten Muchin Rosenman LLP (at the address
provided in Article XI) on behalf of Agent; (such accounts in clauses
(i) through (viii), the “Excluded Accounts”) as of and after the Closing Date;
provided that (x) the Loan Parties shall have until the date that is forty-five
(45) days following the closing date of any Permitted Acquisition (or such later
date as may be agreed to by Agent in its sole reasonable discretion) to comply
with the provisions of this Section 5.08) with regard to such accounts (other
than Excluded Accounts) of the Borrowers acquired in connection with such
Permitted Acquisition, and (y) for deposit accounts, securities accounts and
commodities accounts opened after the Closing Date, the Loan Parties shall have
until the date that is thirty (30) days following the opening of any such new
account (or such later date as may be agreed to by Agent in its sole reasonable
discretion) to comply with this Section 5.08. Upon written request by the Agent,
the Loan Parties shall provide the Agent with written evidence reasonably
satisfactory to the Agent as of such Business Day or the next Business Day
showing compliance with Section 7.01(b).”

(i) Section 6.02 of the Credit Agreement is hereby amended by (i) removing the
“and” before clause (v) appearing therein, (ii) inserting “; and” immediately
after clause (v) appearing therein and before the “.” at the end of such Section
and (iii) inserting a new clause (vi) as follows immediately prior to the “.” at
the end of such Section: “(vi) interest payments expressly permitted under both
clause (r) of the definition of “Permitted Indebtedness” and the Japan Lifeline
Subordination Agreement so long as (A) the Japan Lifeline Subordination
Agreement is in full force and effect and binding and enforceable against all
parties thereto at all times, (B) no breach, violation or default has occurred
under any of the Permitted Japan Lifeline Unsecured Debt Documents or the Japan
Lifeline Subordination Agreement and (C) no Default or Event of Default has
occurred and is continuing”.

(j) The last sentence of Section 6.10 of the Credit Agreement is hereby amended
by deleting such sentence in its entirety and substituting the following
language therefor:

 

4



--------------------------------------------------------------------------------

“No Loan Party shall, or shall permit any Subsidiary to, directly or indirectly,
amend, restate, supplement, change, waive or otherwise modify any Material
Contract, which amendment, restatement, supplement, change, waiver or
modification in any case: (a) is contrary to (or is in violation or breach of)
the terms and provisions of this Agreement or any other Loan Document (including
the Intercreditor Agreement and the Japan Lifeline Subordination Agreement); or
(b) could reasonably be expected to be materially adverse to the rights,
interests or privileges of Agent or the Lenders or their ability to enforce the
same (it being understood that any modification that changes the stated maturity
date of the 3.25% Convertible Notes to an earlier date shall be materially
adverse to the Agent and the Lenders); provided, however, that the foregoing
shall not restrict (x) any changes expressly required under the terms of the
2.25% Convertible Notes as of the Closing Date, the 3.25% Convertible Notes as
of the Closing Date or any indenture governing any Permitted 3.25% Convertible
Note Refinancing meeting the requirements set forth in the definition of
“Permitted 3.25% Convertible Note Refinancing”, or (y) any modifications of the
Term Credit Agreement expressly permitted by the Intercreditor Agreement and not
otherwise materially adverse to Agent or the Lenders.”

(k) Section 6.12 of the Credit Agreement is hereby amended by deleting it in its
entirety and substituting the following language therefor:

“Section 6.12 Prepayments and Amendments. The Loan Parties shall not, and shall
not permit any of their Affiliates to (A) declare, pay, make or set aside any
amount for prepayment, payment, redemption or repayment in respect of
(1) Subordinated Debt, except for payments made in full compliance with and
permitted under the Subordination Agreement, or (2) any Permitted Japan Lifeline
Unsecured Debt, except with respect to any interest payments expressly permitted
under both clause (r) of the definition of “Permitted Indebtedness” and the
Japan Lifeline Subordination Agreement so long as (I) the Japan Lifeline
Subordination Agreement is in full force and effect and binding and enforceable
against all parties thereto at all times, (II) no breach, violation or default
has occurred under any of the Permitted Japan Lifeline Unsecured Debt Documents
or the Japan Lifeline Subordination Agreement and (III) no Default or Event of
Default has occurred and is continuing, (B) amend, restate, supplement, change,
waive or otherwise modify (or consent to any departure from) the terms of
(1) any Subordinated Debt Documents, except for amendments and modifications
expressly permitted by the Subordination Agreement, or (2) any Permitted Japan
Lifeline Unsecured Debt Documents, except as both (I) expressly permitted by the
Japan Lifeline Subordination Agreement and (II) previously consented to in
writing by the Agent and all of the Lenders; or (C) declare, prepay, pay,
redeem, repay, make or set aside any amount for prepayment, payment, redemption
or repayment in respect of any Indebtedness hereinafter incurred that, by its
terms, or by separate agreement, is subordinated to the Obligations, except
(1) for payments made in full compliance with and permitted under the
subordination provisions applicable thereto or (2) solely with respect to the
Permitted Japan Lifeline Unsecured Debt, any interest payments expressly
permitted under both clause (r) of the definition of “Permitted Indebtedness”
and the Japan Lifeline Subordination Agreement so long as (I) the Japan Lifeline
Subordination Agreement is in full force and effect and binding and enforceable
against all parties thereto at all times, (II) no breach, violation or default
has occurred under any of the Permitted Japan Lifeline

 

5



--------------------------------------------------------------------------------

Unsecured Debt Documents or the Japan Lifeline Subordination Agreement and
(III) no Default or Event of Default has occurred and is continuing.

(l) Clause (II) of Section 6.19 of the Credit Agreement is hereby amended by
deleting such clause (II) in its entirety and substituting the following
language therefor:

“(II) the Permitted Japan Lifeline Unsecured Debt, except with respect to any
interest payments expressly permitted under both clause (r) of the definition of
“Permitted Indebtedness” and the Japan Lifeline Subordination Agreement so long
as (a) the Japan Lifeline Subordination Agreement is in full force and effect
and binding and enforceable against all parties thereto at all times, (b) no
breach, violation or default has occurred under any of the Permitted Japan
Lifeline Unsecured Debt Documents or the Japan Lifeline Subordination Agreement
and (c) no Default or Event of Default has occurred and is continuing”.

(m) Section 8.16 of the Credit Agreement is hereby amended by deleting it in its
entirety and substituting the following language therefor:

“Section 8.16 Payment of Subordinated Debt. Any Loan Party makes any prepayment,
payment, redemption or repayment on account of any Subordinated Debt or any
other Indebtedness that has been subordinated to any of the Obligations, other
than (i) payments specifically permitted by the terms of such subordination or
the applicable Subordination Agreement and (ii) solely with respect to the
Permitted Japan Lifeline Unsecured Debt, any interest payments expressly
permitted under both clause (r) of the definition of “Permitted Indebtedness”
and the Japan Lifeline Subordination Agreement so long as (A) the Japan Lifeline
Subordination Agreement is in full force and effect and binding and enforceable
against all parties thereto at all times, (B) no breach, violation or default
has occurred under any of the Permitted Japan Lifeline Unsecured Debt Documents
or the Japan Lifeline Subordination Agreement and (C) no Default or Event of
Default has occurred and is continuing.”

(n) The Credit Agreement is hereby amended by inserting a new Section 8.23 at
the end of the Article VIII as follows:

“8.23 Invalidity of any Subordination Agreement. Any terms or provisions of the
Japan Lifeline Subordination Agreement or any other Subordination Agreement
shall for any reason be revoked or invalidated, or otherwise cease to be in full
force and effect, other than in accordance with the terms thereof, or any Person
shall breach, violate or default any of the terms thereof or contest in any
manner the validity or enforceability thereof or deny that such Person has any
further liability or obligation thereunder.”

SECTION 3. Conditions. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent:

(a)    the execution and delivery of this Amendment by Borrowers, Agent and the
Required Lenders;

 

6



--------------------------------------------------------------------------------

(b)    the representations and warranties in Section 4 hereof being true,
complete and correct in all material respects (without duplication of any
materiality qualifier contained therein) as of the date hereof, except to the
extent that such representation or warranty expressly relates to an earlier date
(in which event such representations and warranties are true, complete and
correct in all material respects (without duplication of any materiality
qualifier contained therein) as of such earlier date);

(c)    no Default or Event of Default has occurred or is continuing (or would
result after giving effect to the transactions contemplated by this Amendment);

(d)    the receipt in cash by the Lender Group of the payment of all fees, costs
and expenses incurred thereby on or prior to the date of this Amendment that are
required to be reimbursed pursuant to Section 2.05(d) and Section 2.09 of the
Credit Agreement or Section 6 of this Amendment and all other fees, costs and
expenses incurred in connection with this Amendment (and the transactions
contemplated hereby) by the Lender Group (including, in each case, all Lender
Group Expenses and all attorneys’ fees of the Lender Group and any estimates of
post-closing fees, costs and expenses (including all attorneys’ fees) expected
to be incurred by the Lender Group in connection with this Amendment);

(e)    the receipt by the Agent and the Lenders of a fully executed copy of a
corresponding amendment to the Term Credit Agreement in form and substance
reasonably satisfactory to the Agent and the Lenders (the “Term Amendment”); and

(f)    the receipt by the Agent and the Lenders of all other documents,
agreements, instruments and other information requested by the Agent or any
Lender.

SECTION 4. Representations and Warranties. Each Loan Party party hereto hereby
represents and warrants to Agent and each Lender as follows as of the date
hereof:

(a)    each Loan Party is validly existing as a corporation, limited liability
company or limited partnership, as applicable, and is in good standing under the
laws of the jurisdiction of its incorporation, organization or formation, as
applicable. Each Loan Party (i) has full power and authority (and all
governmental licenses, authorizations, Permits, consents and approvals) to
(A) own its properties and conduct its business (solely with respect to
governmental licenses, authorizations, Permits, consents and approvals, except
where the failure to have such governmental licenses, authorizations, Permits,
consents and approvals could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect) and (B) to (x) enter into,
and perform its obligations under, this Amendment and (y) consummate the
transactions contemplated under this Amendment, and (ii) is duly qualified as a
foreign corporation, limited liability company or limited partnership, as
applicable, and licensed and in good standing, under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification or license, in each case of this
clause (ii), where the failure to be so qualified, licensed or in good standing
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect;

(b)    the execution, delivery and performance of this Amendment has been duly
authorized by each Loan Party and no further consent or authorization is
required by any Loan

 

7



--------------------------------------------------------------------------------

Party, any Loan Party’s board of directors (or other equivalent governing body)
or the holders of any Loan Party’s Stock. This Amendment has been duly executed
and delivered by each of the Loan Parties and constitutes a valid, legal and
binding obligation of each Loan Party, enforceable in accordance with its terms,
except as such enforceability may be limited by applicable insolvency,
bankruptcy, reorganization, moratorium or other similar laws affecting
creditors’ rights generally. The execution, delivery and performance of this
Amendment by each Loan Party party hereto and the consummation of the
transactions contemplated herein will not (A) conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any Lien (other than
pursuant to the Loan Documents) upon any assets of any such Loan Party pursuant
to, any agreement, document or instrument to which such Loan Party is a party or
by which any Loan Party is bound or to which any of the assets or property of
any Loan Party is subject, except, with respect to this clause (A), as could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, (B) result in any violation of or conflict with the provisions
of the Organizational Documents, (C) result in the violation of any Applicable
Law, (D) result in the violation of any judgment, order, rule, regulation or
decree of any Governmental Authority, or (E) violate, conflict with or cause a
breach or default under any agreement or instrument binding upon it, except,
with respect to clauses (C) and (E) only, as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. No consent,
approval, Authorization or order of, or registration or filing with any
Governmental Authority is required for (i) the execution, delivery and
performance of this Amendment, and (ii) the consummation by any Loan Party of
the transactions contemplated hereby;

(c)    each of the representations and warranties set forth in the Credit
Agreement and the other Loan Documents are true, complete and correct in all
material respects (without duplication of any materiality qualifier contained
therein) as of the date hereof, except to the extent that such representation or
warranty expressly relates to an earlier date (in which event such
representations and warranties were true, complete and correct in all material
respects (without duplication of any materiality qualifier contained therein) as
of such earlier date);

(d)    no Default or Event of Default has occurred and is continuing (or would
result after giving effect to the transactions contemplated by this Amendment);

(e)    attached as Exhibit A hereto are true, correct and complete copies of
(i) the Japan Lifeline Subordination Agreement and (ii) the promissory note and
all other agreements, instruments and documents that evidence (or that have been
issued or entered into to cover) any of the Permitted Japan Lifeline Unsecured
Debt and any of the other Indebtedness owed by Endologix and all of its
Subsidiaries to the Japan Lifeline Co., Ltd. and its Affiliates (and no other
agreements, instruments or documents exist with respect thereto);

(f)    Endologix has delivered prior to the date of this Amendment to Katten
Muchin Rosenman LLP (i) all of the Permitted Japan Lifeline Unsecured Debt
Documents and all other agreements, instruments and documents related to the
Permitted Japan Lifeline Unsecured Debt and (ii) the Stifel Sweep Agreement and
all other agreements and documents with respect to the Stifel Account (or
between Endologix or any of its Affiliates and Stifel); and

 

8



--------------------------------------------------------------------------------

(g)    attached hereto as Exhibit B hereto is a true, correct and copy of the
Term Amendment.

SECTION 5. SEC Filing. At or prior to 8:30 a.m. (New York City time) on the
first (1st) Business Day following the date of this Amendment, the Borrower
Representative shall file a Form 8-K with the SEC describing the terms of the
transactions contemplated by this Amendment and the Term Amendment and including
as exhibits to such Form 8-K this Amendment (including the exhibits and other
documents attached hereto and thereto) and any related documents (such Form 8-K,
the “Announcing Facility Amendment Form 8-K”) disclosing any other presently
material non-public information (if any) provided or made available to any
member of the Lender Group (or any such Lender Group member’s agents or
representatives) on or prior to the filing of the Announcing Facility Amendment
Form 8-K. Subject to the foregoing, no Loan Party will issue any press releases
or any other public statements with respect to the transactions contemplated by
this Amendment or the Term Amendment or disclosing the name of any member of the
Lender Group; provided, however, that the Borrower Representative will be
entitled, without the prior approval of any member of the Lender Group, to make
any press release or other public disclosure with respect to such transactions
(i) in substantial conformity with the Announcing Facility Amendment Form 8-K
and contemporaneously therewith and (ii) as is required by Applicable Law and
regulations (provided that each member of the Lender Group will be consulted by
the Borrower Representative in connection with any such press release or other
public disclosure prior to its release and will be provided with a copy thereof
by the Borrower Representative other than filings required by the Exchange Act
to be made with the SEC, which Borrower Representative may make without such
consultation or notice). From and after the Borrower Representative’s filing of
the Announcing Facility Amendment Form 8-K, no member of the Lender Group shall
be in possession of any material nonpublic information received from the
Borrower Representative, any other Loan Party or any of their Subsidiaries or
Affiliates or any of its or their respective officers, directors, employees,
attorneys, representatives or agents. Notwithstanding anything contained in this
Amendment to the contrary and without implication that the contrary would
otherwise be true, after giving effect to the filing of the Announcing Facility
Amendment Form 8-K, the Borrower Representative expressly acknowledges and
agrees that no member of the Lender Group shall have any duty of trust or
confidence with respect to, or duty not to trade in any securities on the basis
of, any information regarding the Borrowers that is otherwise possessed (or
continued to be possessed) by any member of the Lender Group as a result of a
breach of any of the covenants set forth in this Section 5.

SECTION 6. Fees, Costs and Expense Reimbursement. In connection with the Agent
and the Lenders party hereto agreeing to enter into this Amendment and provide
the accommodations hereunder, the Loan Parties agree to pay on the date of this
Amendment all fees, costs and expenses (including all Lender Group Expenses and
all attorneys’ fees) incurred by the Lender Group in connection with this
Amendment and any other Loan Document and the transactions contemplated hereby
and thereby.

SECTION 7. Captions. Captions used in this Amendment are for convenience only
and shall not modify or affect the interpretation or construction of this
Amendment or any of its provisions.

 

9



--------------------------------------------------------------------------------

SECTION 8. Counterparts. This Amendment may be executed in several counterparts,
and by each party hereto on separate counterparts, each of which and any
photocopies, facsimile copies and other electronic methods of transmission
thereof shall be deemed an original, but all of which together shall constitute
one and the same agreement.

SECTION 9. Severability. If any provision of this Amendment shall be invalid,
illegal or unenforceable in any respect under any Applicable Law, the validity,
legality and enforceability of the remaining provisions hereof shall not in any
way be affected or impaired thereby. The parties hereto shall endeavor in good
faith negotiations to replace the invalid, illegal or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the invalid, illegal or unenforceable provision.

SECTION 10. Entire Agreement. The Credit Agreement as amended hereby, together
with all other Loan Documents, contains the entire understanding among the
parties hereto with respect to the matters covered thereby and supersedes any
and all other written and oral communications, negotiations, commitments and
writings with respect thereto.

SECTION 11. Successors; Assigns. This Amendment shall be binding upon Borrowers,
the Loan Parties, the Lenders and Agent and their respective successors and
permitted assigns, and shall inure to the benefit of Borrowers, the Loan
Parties, the Lenders, Agent and the other members of the Lender Group and the
successors and assigns of the Lenders, Agent and the other members of the Lender
Group. No other Person shall be a direct or indirect legal beneficiary of, or
have any direct or indirect cause of action or claim in connection with, this
Amendment or any of the other Loan Documents. No Loan Party may assign or
transfer any of its rights or obligations under this Amendment without the prior
written consent of Agent and each Lender, and any prohibited assignment or
transfer shall be absolutely void ab initio.

SECTION 12. Governing Law. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
ENFORCEMENT AND INTERPRETATION OF THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE. Article XII of
the Credit Agreement is incorporated herein, mutatis mutandis.

SECTION 13. Reaffirmation and Ratification. Each Loan Party party hereto as
debtor, grantor, pledgor, guarantor, assignor, or in any other similar capacity
in which such Person grants Liens in its property or otherwise acts as
accommodation party or guarantor, as the case may be pursuant to the Loan
Documents, hereby (i) ratifies and reaffirms all of its payment and performance
obligations, contingent or otherwise, under the Credit Agreement and each other
Loan Document to which it is a party (after giving effect hereto) and (ii) to
the extent such Person granted Liens or security interests in any of its
property pursuant to any Loan Documents as security for or otherwise guaranteed
the Obligations under or with respect to the Loan Documents, ratifies and
reaffirms such guarantee and grant (and the validity and enforceability thereof)
of Liens and confirms and agrees and acknowledges that such Liens and security
interests, and all Collateral heretofore pledged as security for such
obligations, continue to be and remain collateral for such obligations from and
after the date hereof. Each Loan Party party hereto hereby consents to this
Amendment and acknowledges that the Credit Agreement and

 

10



--------------------------------------------------------------------------------

each other Loan Document remains in full force and effect and is hereby ratified
and reaffirmed. The execution and delivery of this Amendment shall not operate
as a waiver of any right, power or remedy of Agent, the Lenders or any other
member of the Lender Group, constitute a waiver of any provision of the Credit
Agreement or any other Loan Document or serve to effect a novation of the
obligations (including the Obligations).

SECTION 14. Effect on Loan Documents.

(a)    The Credit Agreement, as amended hereby, and each of the other Loan
Documents, as amended as of the date hereof, shall be and remain in full force
and effect in accordance with their respective terms and hereby are ratified and
confirmed in all respects. The execution, delivery, and performance of this
Amendment shall not operate, except with respect to the modifications and
amendments expressly set forth herein, as a waiver of, consent to, or a
modification or amendment of, any right, power, or remedy of Agent or any Lender
under the Credit Agreement or any other Loan Document. Except for the amendments
to the Credit Agreement expressly set forth herein, the Credit Agreement and the
other Loan Documents shall remain unchanged and in full force and effect. The
amendments, modifications and other agreements set forth herein are limited to
the specified provisions hereof, shall not apply with respect to any facts or
occurrences other than those on which the same are based, shall neither excuse
future non-compliance with the Loan Documents nor operate as a waiver of any
Default or Event of Default, shall not operate as a consent to any further or
other matter under the Loan Documents and shall not be construed as an
indication that any waiver of covenants or any other provision of the Credit
Agreement will be agreed to, it being understood that the granting or denying of
any waiver which may hereafter be requested by Borrower or any other Loan Party
remains in the sole and absolute discretion of the Agent and the Lenders.

(b)    Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.

(c)    To the extent that any of the terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any of the terms or conditions
of the Credit Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified and amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified and amended hereby.

(d)    This Amendment is a Loan Document.

 

11



--------------------------------------------------------------------------------

SECTION 15. Guarantors’ Acknowledgment and Agreement. Although the Guarantors
party hereto have been informed of the matters set forth herein and have agreed
to the same, each such Guarantor understands, acknowledges and agrees that none
of the members of the Lender Group has any obligations to inform such Guarantor
of such matters in the future or to seek its acknowledgment or agreement to
future amendments, restatements, supplements, changes, modifications, waivers or
consents, and nothing herein shall create such a duty.

SECTION 16. Release.

(a)    As of the date of this Amendment, each Loan Party, for itself and on
behalf of its successors, assigns, Subsidiaries and such Loan Party’s and its
Subsidiaries’ officers, directors (and any equivalent governing body),
employees, agents, representatives, advisors, consultants, accountants and
attorneys, and any Person acting for or on behalf of, or claiming through it
(collectively, the “Releasing Persons”), hereby waives, releases, remises and
forever discharges each member of the Lender Group, each of their respective
Affiliates and successors in title, and past, present and future officers,
directors, employees, limited partners, general partners, investors, attorneys,
assigns, subsidiaries, shareholders, trustees, agents and other professionals of
the foregoing entities and all other Persons and entities to whom any member of
the Lender Group would be liable if such Persons were found to be liable to such
Releasing Persons (each a “Releasee” and collectively, the “Releasees”), from
any and all past, present and future claims, suits, liens, lawsuits, amounts
paid in settlement, debts, deficiencies, disbursements, demands, obligations,
liabilities, causes of action, damages, losses, costs and expenses of any kind
or character, whether based in equity, law, contract, tort, implied or express
warranty, strict liability, criminal or civil statute or common law (each a
“Claim” and collectively, the “Claims”), whether known or unknown, fixed or
contingent, direct, indirect, or derivative, asserted or unasserted, matured or
unmatured, foreseen or unforeseen, past or present, liquidated or unliquidated,
suspected or unsuspected, which such Releasing Persons ever had from the
beginning of the world until (and including) the date hereof against any such
Releasing Person which relates, directly or indirectly, to the Credit Agreement,
any other Loan Document, the Stock owned by any Releasee or to any acts or
omissions of any such Releasee with respect to the Credit Agreement or any other
Loan Document or any Stock owned by any Releasee, or to the lender-borrower
relationship evidenced by the Loan Documents or the Stock holder or owner-issuer
of Stock holder issuer.

(b)    As to each and every Claim released hereunder, each Loan Party hereby
agrees, represents and warrants that it has received the advice of legal counsel
with regard to the releases contained herein, and having been so advised,
specifically waives the benefit of the provisions of Section 1542 of the Civil
Code of California which provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

As to each and every Claim released hereunder, each Loan Party also waives the
benefit of each other similar provision of applicable federal, state or foreign
law (including

 

12



--------------------------------------------------------------------------------

without limitation the laws of the State of New York), if any, pertaining to
general releases after having been advised by legal counsel to such Loan Party
with respect thereto.

(c)    Each Loan Party acknowledges that it may hereafter discover facts
different from or in addition to those now known or believed to be true with
respect to such Claims and agrees that this Amendment shall be and remain
effective in all respects notwithstanding any such differences or additional
facts. Each Loan Party understands, acknowledges and agrees that the release set
forth above in this Section 16 may be pleaded as a full and complete defense and
may be used as a basis for an injunction against any action, suit or other
proceeding which may be instituted, prosecuted or attempted in breach of the
provisions of such release.

(d)    Each Loan Party hereby agrees, represents, and warrants that (a) neither
such Loan Party nor any other Releasing Person has voluntarily, by operation of
law or otherwise, assigned, conveyed, transferred or encumbered, either directly
or indirectly, in whole or in part, any right to or interest in any of the
Claims released pursuant to this Section 16; (b) this Amendment has been entered
into without force or duress, of the free will of each Loan Party, and the
decision of such undersigned to enter into this Amendment is a fully informed
decision and such undersigned is aware of all legal and other ramifications of
each such decision; and (c) such Loan Party has read and understands this
Amendment (including the release granted in this Section 16), has consulted with
and been represented by independent legal counsel of its own choosing in
negotiations for and the preparation of this Amendment, has read this Amendment
in full and final form, and has been advised by its counsel of its rights and
obligations under this Amendment.

(e)    Each Loan Party, for itself and on behalf of each other Releasing Person,
hereby absolutely, unconditionally and irrevocably covenants and agrees with and
in favor of each Releasee above that it will not sue (at law, in equity, in any
regulatory proceeding or otherwise) any Releasee on the basis of any Claim
released, remised and discharged by such Person pursuant to the above release in
this Section 16. Each Loan Party further agrees that it shall not dispute the
validity or enforceability of the this Amendment, the Credit Agreement, any of
the other Loan Documents, or any of its obligations hereunder or thereunder, or
the creation, validity, perfection, priority, enforceability or the extent of
Agent’s security interest or Lien on any item of Collateral under the Credit
Agreement and the other Loan Documents or the providing of any “control” (within
the meaning of Articles 8 and 9 under the applicable UCC) under any Control
Agreement or any other Loan Document. If any Loan Party or any other Releasing
Person breaches or otherwise violates the foregoing covenant and provisions,
such Loan Party, for itself and its Releasing Persons, agrees to pay, in
addition to such other damages as any Releasee may sustain as a result of such
violation, all attorneys’ fees, expenses and costs and any other fees, expenses
and costs incurred by such Releasee as a result of such breach or violation.

[Signature Pages Follow]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the first day written above.

 

BORROWERS:

ENDOLOGIX, INC.,

a Delaware corporation

By:

 

/s/ Vaseem Mahboob

Name:

 

Vaseem Mahboob

Title:

 

CFO

CVD/RMS ACQUISITION CORP.,

a Delaware corporation

By:

 

/s/ Vaseem Mahboob

Name:

 

Vaseem Mahboob

Title:

 

CFO

NELLIX, INC.,

a Delaware corporation

By:

 

/s/ Vaseem Mahboob

Name:

 

Vaseem Mahboob

Title:

 

CFO

TRIVASCULAR TECHNOLOGIES, INC.,

a Delaware corporation

By:

 

/s/ Vaseem Mahboob

Name:

 

Vaseem Mahboob

Title:

 

CFO

TRIVASCULAR, INC.,

a California corporation

By:

 

/s/ Vaseem Mahboob

Name:

 

Vaseem Mahboob

 

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Title:

 

CFO

ENDOLOGIX CANADA, LLC,

a Delaware limited liability company

By:

 

/s/ Vaseem Mahboob

Name:

 

Vaseem Mahboob

Title:

 

CFO

TRIVASCULAR SALES LLC,

a Texas limited liability company

By:

 

/s/ Vaseem Mahboob

Name:

 

Vaseem Mahboob

Title:

 

CFO

RMS/ENDOLOGIX SIDEWAYS MERGER CORP.,

a Delaware corporation

By:

 

/s/ Vaseem Mahboob

Name:

 

Vaseem Mahboob

Title:

 

CFO

 

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

LENDERS: DEERFIELD PARTNERS, L.P. By:   Deerfield Mgmt, L.P.   General Partner  
By:   J.E. Flynn Capital, LLC     General Partner     By:  

/s/ David J. Clark                            

      Name:   David J. Clark                                   Title:  
Authorized Signatory DEERFIELD PRIVATE DESIGN FUND III, L.P. By:   Deerfield
Mgmt III, L.P.   General Partner   By:   J.E. Flynn Capital III, LLC     General
Partner     By:  

/s/ David J. Clark

      Name:   David J. Clark                               Title:   Authorized
Signatory DEERFIELD PRIVATE DESIGN FUND IV, L.P. By:   Deerfield Mgmt IV, L.P.  
General Partner   By:   J.E. Flynn Capital IV, LLC     General Partner     By:  

/s/ David J. Clark                                

      Name:   David J. Clark                               Title:   Authorized
Signatory                    

 

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

AGENT: DEERFIELD ELGX REVOLVER, LLC By:   Deerfield Management Company, L.P.
(Series C) Manager   By:   Flynn Management LLC     General Partner     By:  

/s/ David J. Clark

      Name:   David J. Clark       Title:   Authorized Signatory

 

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Permitted Japan Lifeline Subordination Agreement,

Promissory Note, and related documentation



--------------------------------------------------------------------------------

EXHIBIT B

The Term Amendment